Citation Nr: 1540868	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO, in part, granted service connection for a hiatal hernia with GERD; an initial noncompensable disability rating was assigned, effective July 1, 2007-the day following the Veteran's separation from active military service.  The Veteran appealed the RO's assignment of an initial nonconmpensable rating assigned to this disability to the Board. 

In June 2010, the Veteran testified before a Decision Review Officer (DRO), wherein he addressed, in part, the matter on appeal.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record.

In a July 2014 decision, the Board, in part, denied an initial compensable disability rating assigned to the service-connected hiatal hernia with GERD.  (See July 2014 Board decision, pages 28-31)).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the Board's decision to the extent that it denied an initial compensable rating for the service-connected hiatal hernia with GERD, and remanded the appeal to the Board for development consistent with a Joint Motion for Remand (JMR) agreed to by the Secretary of Veterans Affairs and the Veteran's Counsel (Parties).

The Board acknowledges that the issues of entitlement to a compensable initial rating for vasomotor rhinitis with nosebleeds; entitlement to service connection for residuals of a right ankle sprain; entitlement to service connection for residuals of pneumonia, entitlement to service connection for bronchitis; and, entitlement to service connection for right shin splints were perfected (and remanded by the Board in July 2014), but have not yet been certified to the Board.  The Board's review of the electronic record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Resolving reasonable doubt in his favor, the evidence of record shows that the Veteran's hiatal hernia with gastroesophageal reflux is manifested by pyrosis and dysphagia; the condition is controlled with medication, but it is not accompanied by substernal or arm or shoulder pain, and is not productive of considerable impairment of health.


CONCLUSION OF LAW

For the appeal period, the criteria for an initial 10 percent rating (and no higher) for hiatal hernia with gastroesophageal reflux have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied. 

Regarding the claim on appeal, the Board notes that it arose from the Veteran's disagreement with the initial noncompensable rating following the grant of service connection for this disability by the RO in the appealed November 2008 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim. The Veteran's post-service private and VA treatment reports are of record.  In addition, and as noted in the Introduction, the Veteran testified before a DRO in June 2010 concerning the matter on appeal.  

In addition, VA examined the Veteran in August 2008 and May 2013 to determine the current (then) severity of his service-connected hiatal hernia with GERD. Copies of these examination reports have been uploaded to Veteran's Veterans Benefits Management System electronic record .  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well-reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for purposes of rating the Veteran's hiatal hernia with GERD under the rating schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, some discussion of the Veteran's June 2010 hearing before a DRO is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that an individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The DRO identified the issue decided herein as one of the issues on appeal.  Information was elicited from the Veteran concerning the nature and severity of his hiatal hernia and GERD.  The Veteran testified that he had sought treatment for this disability from VA.   

The Board finds that no further assistance is warranted. VA may proceed with the consideration of his initial rating claim decided in the analysis below.

II.  Merits Analysis

The Veteran seeks an initial compensable disability rating for his service-connected hiatal hernia with GERD.  He contends that his hiatal hernia with GERD more closely approximates a 60 percent evaluation under the rating schedule.  (See Veteran's representative's July 2014 written argument to VA at page (pg.) 3)). 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an appeal stems from the initial assignment of a disability rating, such as here, consideration of the entire time period involved is required, and must contemplate "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO has assigned the service-connected hiatal hernia with GERD an initial noncompensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  Under Diagnostic Code 7346, hiatal hernia, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015). 

"Hematemesis" is defined as vomiting of blood.  See Stedman's Medical Dictionary, 27th ed., 2000, at 796).  "Melena" is defined as passage of dark-colored, tarry stools, due to the presence of blood altered by the intestinal juices.  Id. at 1084. "Pyrosis" is defined as substernal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus.  Id. at 1494. "Dysphagia" is difficulty in swallowing.  Id. at 554. 

The Board will resolve reasonable doubt and award an initial 10 percent disability rating for the service-connected GERD with hiatal hernia for the entire appeal period.  As noted above, a 10 percent rating requires evidence of two or more symptoms of the 30 percent rating under DC 7346.  In this case, when VA examined the Veteran in August 2008 and May 2013, the clinician noted that he had pyrosis (heartburn), but that he had denied having any dysphagia, nausea, vomiting, hematemesis, melena, recurrent epipastic distress, substernal arm or shoulder pain, anemia, and weight loss.  Upper gastrointestinal studies performed during these examinations revealed a small (four (4) centimeter hiatal hernia with prominent intermittent reflux.  The Veteran related that he took the medication, Prevacid, and had implemented dietary changes to control his symptoms.  Contrary to the foregoing, the Veteran testified in June 2010 that he had had problems with regurgitation and difficulty swallowing (dysphagia), especially in the morning, several times a week.  (Transcript at pg. 6).   Based on the subjective complaints of dysphagia and clinical notations of pyrosis, the Board has determined that an initial disability rating of 10 percent, and no higher, is warranted for the Veteran's hiatal hernia with gastroesophageal reflux, throughout the rating period on appeal, based on these symptoms, i.e., two of the symptoms for a 30 percent rating but of less severity than that required for the higher rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board also finds that an initial 30 percent rating is not warranted under Diagnostic Code 7346, because the preponderance of the evidence of record evidence does not show that there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that is productive of considerable impairment of health.  The record does not suggest any impairment of health due to the service-connected hiatal hernia with gastroesophageal reflux.  In fact, when examined by VA in 2008, the Veteran's weight was 209 and stable.  The Veteran indicated that while he had lost 30 pounds, this was due to self-imposed dietary changes after he had gained weight after he retired from military service.  (See August 2008 VA general medical examination).  Although the Veteran complained of right and left shoulder pain during August 2008 (General Medical) and July 2010 VA (Orthopedic) examinations, respectively, these complaints have been related to service-connected degenerative joint disease of the right and left shoulders and may not be considered when evaluating his service-connected hiatal hernia with gastroesophageal reflux.  38 C.F.R. § 4.14.  Again, while he has experienced pyrosis and dysphagia, these symptoms are mostly controlled with medication, and he is not shown to be in persistent recurrent epigastric distress due to his hiatal hernia with gastroesophageal reflux.  The Board concludes that the Veteran's symptom combinations were not productive of considerable impairment of health.  As such, the Veteran's GERD with hiatal hernia warrants no higher than an initial 10 percent rating under Diagnostic Code 7346.

In addition, the parties to the JMR specifically contended that a higher rating was warranted according to Diagnostic Code 7305, the DC used to evaluate duodenal ulcers.  DC 7305 considers the severity of the ulcers, and impairment of health as manifested by anemia and weight loss or recurrent incapacitating episodes.  The Board does not find DC 7305 to be most analogous given that the Veteran's symptomatology are more like the description provided in Diagnostic Code 7346. Nevertheless, the next higher rating of 20 percent would only be warranted for symptoms that were moderate with recurring episodes of severe symptoms two or three times a year that averaged 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, DC 7805 (2015).  Here, the Veteran experiences dysphagia, primarily in the morning, and pyrosis both of which are controlled with medication and dietary changes.  There is no evidence of any other symptoms, such as nausea, vomiting, anemia, and weight loss (as a result of GERD and not self-imposed dietary changes).  Thus, an initial 20 percent rating for the service-connected GERD with hiatal hernia is not warranted according to Diagnostic Code 7305.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected GERD with hiatal hernia, the evidence of record does not show a distinct period of time during which a rating in excess of 10 percent would be warranted at any time during the rating period under appeal.  Staged ratings have been considered.  Fenderson, supra. 

As the Veteran has also not indicated that he is precluded from work as a result of this service-connected hiatal hernia with GERD, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Rating

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence shows the Veteran's gastrointestinal symptomatology is contemplated by the rating criteria as evidence by the award of an initial 10 percent rating herein.  Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

In this regard, the Board is aware of the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  The Veteran is service connected for other disabilities . As concerns this case, however, there are no symptoms of additional service-connected disabilities reported or shown which have not been attributed to a specific service-connected condition.


ORDER

Throughout the rating period on appeal, an initial 10 percent rating for service-connected hiatal hernia with GERD is granted, subject to the regulations governing monetary benefits



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


